137 U.S. 576 (1890)
LLOYD
v.
McWILLIAMS.
No. 109.
Supreme Court of United States.
Argued and submitted December 10, 1890.
Decided December 15, 1890.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF RHODE ISLAND.
Mr. J.P. Tucker for plaintiff in error. Mr. Charles Levi Woodbury was with him.
Mr. Assistant Attorney General Maury for defendant in error.
*577 MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
In this cause, trial by jury was waived by agreement of the parties in writing, duly filed, and the case was tried by the court. But the record discloses no finding upon the facts, either general or special, in accordance with the statute, (Rev. Stat. §§ 649, 700,) and no questions are therefore open to our revision as an appellate tribunal.
As the Circuit Court had jurisdiction of the subject matter and the parties, its judgment must be presumed to be right, and on that ground
Affirmed.